EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Specification:
At page 3 of the original specification, line 8, --the-- has been inserted prior to “Invention”.
At page 5 of the original specification, line 18, --the-- has been inserted after “to”.
At page 6 of the original specification, lines 12, 19, --the-- has been inserted after “of”, respectively at these instances.
In replacement paragraph [0074], 17th line therein, a --,-- has been inserted after “frequency”.
At page 40 of the original specification, line 1, “Table 2” has been rewritten as --Table 1--.
In replacement paragraph [0093], 8th line therein, “o” (i.e. prior to “236”) has been deleted.
In replacement paragraph [0094], last line therein and at page 48 of the original specification, line 19, “not” has been deleted, respectively at these instances.

In replacement paragraph [0101], first line therein, --in μm-- has been inserted after “d”.
At page 49 of the original specification, line 25 and at page 50 of the original specification, line 11, --(not shown)-- has been inserted after “d”, respectively at these instances.
In replacement paragraph [0110], 6th & 10th lines therein, --, respectively-- has been inserted after “302” (i.e. 6th line therein) and inserted after “326” (i.e. 10th line therein), respectively at these instances.
Comments:
The above changes were made by the examiner in an informal examiners amendments to correct obvious informalities and to provide obvious consistencies in the specification description. In particular, the changes made to pages 3, 5, 6, and replacement paragraphs [0074] and [0093] correct obvious grammatical/idiomatic matters. The change to page 40 corrects the obvious improper reference to non-existent “Table 2”. The deletion of the term “not” in replacement paragraph [0094] and page 48 was made to provide consistency with the corresponding drawings which do indeed depict the indicated features. The addition of appropriate parameters in replacement paragraphs [0099] & [0101] provide consistency with the labeling in those graphs, The addition of the designation --(not shown)-- for “depth d” at pages 49 & 50 would be consistent with the “depth d” not being depicted in the specified drawings. Finally, the use of the term --, respectively-- to the specified reference label sequence in replacement paragraph [0110] would be consistent with like amendments made in that paragraph
In the Title:
informal examiners amendment to better reflect the claimed invention. The amended title reads as follows: --A band-pass filter comprising a substrate enclosed by conductive layer pairs and a post wall to define a plurality of resonators having recesses of different depths--.
Claims 1, 2, 5-9 are allowable over the prior art of record.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee